Citation Nr: 0107906	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-01 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of a shell fragment wound of the left thigh (left thigh 
scar).  

2.  Entitlement to a compensable evaluation for the residuals 
of a shell fragment wound of the right knee (right knee 
scar).  

3.  Entitlement to a compensable evaluation for jungle rot of 
the lower extremities, with right thigh abscess (skin 
disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the VA 
RO, which denied claims for compensable evaluations for 
service-connected left thigh scar, right knee scar, and skin 
disorder.  

While the veteran's appeal initially included a claim for an 
evaluation in excess of 50 percent for service-connected 
post-traumatic stress disorder (PTSD), in April 2000, the RO 
granted a 70 percent schedular rating for PTSD with a total 
rating for compensation purposes based on unemployability due 
to service-connected PTSD.  The veteran was advised that this 
was a substantial grant of the benefits as to PTSD, and that 
the matter was no longer on appeal.  

It is additionally noted that the veteran's substantive 
appeal included a request for a hearing before a Member of 
the Board in Washington, D.C. (Board hearing).  However, the 
veteran failed to report to a Board hearing when scheduled in 
January 2001, after adequate notice of the date, place and 
time.  No further action in this regard is indicated.  


FINDINGS OF FACT

1.  The service-connected residuals of a shell fragment wound 
of the left thigh are manifested by a 3 cm. well-healed and 
non-tender scar at the left distal anterior femur, with some 
small underlying tissue loss, and a small retained foreign 
body anterior to the distal left femur.  

2.  The service-connected residuals of a shell fragment wound 
of the right knee are manifested by a 3 cm. scar just above 
the knee which is non-tender.  

3.  The service-connected jungle rot of the lower extremities 
with right thigh abscess is not presently shown. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a shell fragment wound of the left thigh are not met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.56, 4.73, Diagnostic 
Codes 5313-5315, 7805 (2000).  

2.  The criteria for a compensable evaluation for residuals 
of a shell fragment wound of the right knee are not met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.56, 4.73, Diagnostic 
Codes 5314, 7805 (2000).  

3.  The criteria for a compensable rating for jungle rot of 
the lower extremities are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.31, 
4.118, Diagnostic Codes 7803, 7804, 7805 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issues 
addressed herein.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran has been provided adequate VA joints and skin 
examinations, most recently in March 1999.  The notice 
provisions of the Veterans Claims Assistance Act of 2000 have 
also been met.  In the statement of the case and supplemental 
statements of the case provided to the veteran, he has been 
advised of regulatory provisions permitting increased ratings 
and, thus, the evidence necessary to substantiate his claims.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2000).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

As noted above, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath, supra., the Board has reviewed the veteran's 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record which would lead to a conclusion that the current 
evidence on file is inadequate for proper rating purposes.  
To the contrary, the veteran's service medical records 
document the minimal nature of the veteran's service-
connected disorders presently on appeal: the veteran received 
no injuries or treatment which required extended hospital 
care.  A right knee scar was noted on examination in June 
1967 at entry into service, on February 8, 1968 the veteran 
received a shell wound to the right knee from a non-hostile 
source, which was cleaned and dressed, he was returned to 
duty on February 14, 1968 without further notation of the 
incident, and he received treatment for jungle rot in August 
1969.  On August 15, 1969, notation was made that the 
veteran's left foot and right leg jungle rot was not 
purulent, and that a right thigh bruise was probably caused 
during karate practice.  An August 1969 physical examination 
prior to separation from service was negative for any 
disorders other than body marks, scars and tattoos.  
Additionally, a VA examination report of September 1969 
reveals an abscess of the medial aspect of the right thigh.  


I.  Left Thigh and Right Knee Shell Fragment Wounds

As noted above, the veteran's service medical records do not 
contain evidence of any initial treatment for his left thigh 
shell fragment wound.  Although initially denied in a 
November 1969 rating decision, service connection for a shell 
fragment wound of the left thigh was established by a rating 
decision dated in March 1977, based primarily upon evidence 
of a left thigh retained foreign body on VA examination of 
that same month.  

The veteran claims that his "lower extremity disorders" 
warrant compensable ratings due to arthritis.  See January 
1999 claim for an increased and compensable rating.  The 
veteran's September 1999 notice of disagreement (NOD) merely 
indicates that he believes the RO did not consider the 
evidence properly.  In his January 1999 substantive appeal, 
the veteran asserted that "important papers" from the VA 
Medical Center at Tomah, Wisconsin, were "ripped out" when 
he received his records, but that he had retained a full set, 
which he submitted.  In March 2000, the RO requested that the 
veteran provide additional information with regard to his 
assertion that important VA treatment records were "ripped 
out."  No reply is of record, and the medical records on 
file at VA appear complete.  

(A.)  Medical Records

VA and private treatment records have been obtained for dates 
from 1979 to 1999, including medical records used by the 
Social Security Administration (SSA) in the adjudication of 
his disability claim with that agency.  These voluminous 
records, including many duplicate records dated from 1979 to 
1999, show treatment for various physical and psychiatric 
disorders not pertinent to the instant claim.  The veteran is 
not shown to have reported, received treatment for, or been 
given a diagnosis of, arthritis of the left thigh.  
Radiographs taken on VA examination in March 1999 were 
negative for any arthritis.  

On VA scars examination in March 1999, the veteran gave a 
history of a shrapnel wound of the right medial thigh just 
above the knee.  On examination the veteran was found to be 
disheveled and in poor hygiene; he was thought to be 
homeless.  He was not wearing socks and was wearing old 
combat boots. The examiner noted some tissue loss in this 
area, but with no pain.  The right knee scar was not keloided 
over, and it did not cause him any functional disability 
whatsoever with range of motion or strength.  There was no 
functional loss of motor strength or neurovascular compromise 
because of the scar.

On VA joints examination in March 1999, the veteran gave a 
history of occasional left thigh cramping prior to giving 
way, and occasional right knee pain and give-way.  
Examination of the legs revealed a well-healed scar at the 
left distal anterior femur which was non-tender.  Both legs 
had full flexion but lacked 10 degrees of full extension.  
There was no joint tenderness, negative Lachman and McMurray 
testing, and negative posterior and anterior drawer sign and 
joint line pain.  X-ray studies were negative with the 
exception of a small bit of metal anterior to the distal left 
femur.  The impression was shell fragment wound of the left 
thigh, "with subjective complaints of cramping in the left 
quadriceps,"  and shell fragment wound of the right knee 
with "subjective complaints of pain but no abnormalities 
noted on exam[ination]."  

A July 1999 VA medical statement indicates that it is highly 
unlikely that the veteran's lack of 10 degrees of full 
extension of the leg is due to his service-connected shell 
fragment wounds sustained years ago in service.  

(B.)  Legal Analysis 

Disabilities of the pelvic girdle and thigh are rated in 
accordance with 38 C.F.R. § 4.73, Diagnostic Codes 5313-5318.  
The RO has assigned noncompensable ratings for the veteran's 
residuals of shell fragment wounds to the left thigh and 
right knee.  

The veteran's injury of the left thigh has been rated by the 
RO under Diagnostic Codes 5315 and 7805.  Diagnostic Code 
5315 addresses disabilities of Muscle Group XV, which include 
the muscles of the mesial thigh group: (1) adductor longus; 
(2) adductor brevis; (3) adductor magnus; and (4) gracilis.  
The functions affected by these muscles include abduction of 
the hip, flexion of the hip, and flexion of the knee.  

Scars are rated in accordance with 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805.  Diagnostic Code 7800 allies to 
scars of the head, face, or neck, and Diagnostic Codes 7801 
and 7802 regard burn scars.  Diagnostic Code 7803 allows for 
a 10 percent rating for scars which are poorly nourished with 
repeated ulceration.  Diagnostic Code 7804 allows for a 10 
percent rating for superficial scars which are tender and 
painful on objective demonstration.  (Emphasis added).  
Diagnostic Code 7805, which rates other scars, provides that 
these are to be rated on limitation of motion of the part 
affected.  

The veteran's injury of the right knee has been rated by the 
RO under Diagnostic Codes 5314 and 7805.  Diagnostic Code 
5314 addresses disabilities of Muscle Group XIV, which 
include the muscles of the anterior thigh group: (1) 
sartorius; (2) rectus femoris; (3) vastus externus; (4) 
vastus intermedius; (5) vastus internus; and (6) tensor 
vaginae femoris.  The functions affected by these muscles 
include extension of the knee, simultaneous flexion of the 
hip and flexion of the knee, tension of fascia lata and 
iliotibial band, acting with Muscle Group XVII in postural 
support of the body, and acting with the hamstrings in 
synchronizing the hip and knee.

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 


through-and-through injury with muscle damage shall be rated 
as no less than a moderate injury for each group of muscles 
damaged.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.56.  

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  A slight disability 
of muscles is a simple wound of muscle without debridement or 
infection; the service department records show a superficial 
wound with brief treatment and return to duty; no cardinal 
signs or symptoms of muscle disability as defined above are 
evident; objective findings include minimal scar, no evidence 
of fascial defect, atrophy, or impaired tonus, and no 
impairment of function or metallic fragments retained in 
muscle tissue.  Id.  

A moderately severe disability of muscles is a through and 
through or deep penetrating wound by a small high-velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring; the service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of the wound, with a record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined above, and, if present, evidence of inability to 
keep up with work requirements; objective findings would 
include entrance and (if present) exit scars indicating the 
track of missile through one or more muscle groups, 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side, with tests of strength and endurance compared 
with sound side demonstrating positive evidence of 
impairment.  Id.

A severe disability of muscles is a through and through or 
deep penetrating wound due to a high-velocity missile, or 
large or multiple low-velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring; 


the service department records or other evidence shows 
hospitalization for a prolonged period for treatment of 
wound, with a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined above, 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements; objective findings include ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
the missile track, with palpation showing loss of deep fascia 
or muscle substance, or soft flabby muscles in the wound 
area, with muscles swelling and hardening abnormally in 
contraction, and with tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicating a severe impairment of 
function.  If present, the following are also signs of severe 
muscle disability: X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; adhesion of a scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  Id.  

Diagnostic Code 5314 assigns a noncompensable evaluation for 
slight disability, a 10 percent rating for moderate, a 30 
percent rating for moderately severe and a 40 percent rating 
for severe.

Diagnostic 5315 assigns a noncompensable evaluation for 
slight disability, a 10 percent evaluation for moderate 
disability, a 20 percent rating for moderately severe 
disability and a 30 percent rating for severe disability.

In the present case, the evidence shows that the veteran did 
not sustain moderate muscle injuries to the right knee of 
left thigh-that is, a through and through or 


deep penetrating shell fragment wound, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring, or that it included a shattering bone 
fracture, or an open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular binding and scarring.  The service 
department record or other evidence show no hospitalization 
at all for the veteran's non-hostile shell wounds, with no 
prolonged period for treatment of the wounds, consistent 
complaints of cardinal signs and symptoms of muscle 
disability. 

As indicated above, service medical records show no surgical 
procedure was required, other than cleaning and closure of 
the right knee wound.  Hence, the evidence does not show 
hospitalization for a prolonged period for treatment of the 
wounds.  There is no record of consistent complaints of the 
cardinal signs and symptoms of muscle disability as defined 
above, which is worse than those already anticipated for a 
slight muscle injury; thus warranting a noncompensable 
evaluation.  The objective findings show non-tender scars of 
the left thigh and right knee, non-depressed, non-adherent, 
with no evidence of any muscle swelling, hardening, or 
weakness.  VA examiners have found no impairment of function 
of the left thigh and right knee.  The veteran lacks 10 
degrees of full extension of the right and left legs.  
However, a July 1999 VA medical statement indicates that it 
is highly unlikely that this is due to the shell fragment 
wounds the veteran suffered years ago in service.  

In finding that compensable evaluations are not warranted for 
either right knee or left thigh disorders when rated as 
muscle group injury, the Board is cognizant of the veteran's 
complaints of pain.  However, 38 C.F.R. § 4.56 already 
includes consideration of pain in the classification of the 
muscle injury, which in this case, is no more than slight.  
Moreover, given the paucity of findings on VA examination in 
March 1999-the report of which emphasizes the subjective 
nature of the veteran's complaints-a compensable rating is 
not warranted.  Assigning a rating for pain under 38 C.F.R. 
§§ 4.40 and 4.45 as interpreted in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), would violate the principle against 
pyramiding.  See 38 C.F.R. § 4.14.  

In considering whether the veteran is entitlement to 
compensable evaluations for his left thigh and right knee 
disorders, rating the scars has been given due consideration 
as well.  

Scars are rated in accordance with 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805.  Diagnostic Code 7800 allies to 
scars of the head, face, or neck, and Diagnostic Codes 7801 
and 7802 regard burn scars.  These provisions would not apply 
to the thigh and knee shell fragment wound scars.  Diagnostic 
Code 7803 allows for a 10 percent rating for scars which are 
poorly nourished with repeated ulceration.  Diagnostic Code 
7804 allows for a 10 percent rating for superficial scars 
which are tender and painful on objective demonstration.  
(Emphasis added).  In the present case, the scars have not 
been shown to be poorly nourished with repeated ulceration or 
objectively tender and painful.  Thus, these diagnostic codes 
also provide no basis for granting the veteran's claims.  
Diagnostic Code 7805, which rates other scars, provides that 
these are to be rated on limitation of motion of the part 
affected.  As noted earlier, however, on VA examination it 
was specifically noted that the scars did not cause the ten 
degree lack of knee extension demonstrated.  Accordingly, 
compensable evaluations are not warranted for the shell 
fragment wound scars of the left thigh and right knee.


II.  Jungle Rot of the Lower Extremities

VA and private treatment records of 1979 to 1999 primarily 
regard disorders other than the lower extremity skin 
disorder.  The veteran is followed at the Tomah VAMC for 
eczema.  His treatment includes hydrocortisone and zinc-
containing creams.  

On VA skin examination in March 1999 the veteran gave a 
history of jungle rot of the lower extremities to about the 
knees.  The examiner noted, by history, that on examination 
in 1972 and 1982 there were a few excoriated hyperpigmented 
macules, but no other significant findings.  The veteran 
reported that these skin 


spots are dry and flaky, which peel and fester during damp 
summer months.  The veteran reported pruritus and scratching 
to the point of excoriating his skin, with resulting 
bleeding.  The examiner noted that the spots are non-
migratory, are only on his legs, and have not progressed.  
Examination of the lower extremities revealed round lesions 
about the size of nickels coverings most of the extensor 
surface of his lower extremities up to the knees.  The 
examiner noted some excoriation marks and peeling.  

The examiner's medical opinion was that the veteran's 
service-connected fungal infection was successfully treated, 
with no residuals or ongoing problems on examinations in 1972 
and 1982, and that the veteran's current skin disorder is 
focal eczema, not related to his service-connected 
disability, and that the veteran does not presently have any 
ongoing persistent fungal infection, such as jungle rot.  

This sort of evidence, in particular, the March 1999 VA 
examiner's finding that the veteran current skin disorder is 
not related to his service-connected jungle rot, will not 
support an evaluation in excess of a noncompensable one.  The 
claim is denied on the weight of the medical evidence of 
record.  The veteran has made few, if any, specific 
contentions with regard to his service-connected jungle rot.  
However, the medical evidence of record is clear and 
uncontroverted: jungle rot is not presently shown.  The 
criteria for a compensable evaluation for jungle rot are not 
met, and the claim is denied.  

In closing, the Board finds that the preponderance of the 
evidence is against an increased rating for residuals of a 
shell fragment wound of the left thigh, shell fragment wound 
of the right knee, and jungle rot of the lower extremities.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Compensable evaluations for the service-connected residuals 
of a shell fragment wound of the left thigh, residuals of a 
shell fragment wound of the right knee, and jungle rot of the 
lower extremities with right thigh abscess are denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

